United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-20306
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

GILBERTO RAMIREZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-121-2
                      --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Private counsel appointed to represent Gilberto Ramirez has

requested leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).    Ramirez has filed a

response to the instant motion.   Ramirez’s ineffective-

assistance-of-counsel claim is not cognizable on direct appeal.

See United States v. Higdon, 832 F.2d 312, 313-14 (5th Cir.

1987).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-20306
                               -2-

     Our independent review of the brief, the response, and the

record discloses no nonfrivolous issue for appeal.   Counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities, and the appeal is DISMISSED.   See 5TH

CIR. R. 42.2.

     MOTION GRANTED; APPEAL DISMISSED.